Title: From Benjamin Franklin to Bra[iez?], 22 November 1784
From: Franklin, Benjamin
To: Bra[iez?], ——


				
					à Passy ce 22 Nove. 84
				
				Je suis trop étranger, Monsieur, à toute Dispute sur le Mesmerisme, pour consentir que mon nom paroisse ni directement ni indirectement ailleurs que dans le Rapport des Commissaires au Nombre desquels Sa Majesté m’avoit nommé. J’ai l’honneur d’être, Monsieur, Votre trés humble & trés obeissant Serviteur
				
					B. Franklin
					a Monsieur Bra[illegible]
				
			